MB. COMMISSIONEB BOSTON
prepared the opinion for the court.
This case differs from the preceding case of Thwing v. Weiser (No. 5103) ante, p. 28, 210 Pac. 750, only in these particulars: That there are different parties plaintiff and owners of different tracts of land; the amended complaint in this ease being practically identical with the amended complaint in the preceding case, except as indicated above.
*34Since the issues are the same and the same principles apply, and upon the decision in the former case, Thwing v. Weiser, No. 5103, we recommend that in this case, too, the judgment of the lower court be reversed and the cause remanded, with directions to vacate the judgment and overrule the motion to separately number and state.
Per Curiam : For the reasons given in the foregoing opinion, the judgment is reversed and the cause is remanded to the district court, with directions to vacate the judgment and overrule the motion to separately number and state. '

Reversed. '